ATTORNEY FOR APPELLANTS                                    ATTORNEY FOR APPELLEES
      Glen E. Koch II                                            Andrew W. Foster                      FILED
      Boren, Oliver & Coffey, LLP                                The Law Office of Andrew W.       Sep 11 2020, 7:52 am
      Martinsville, Indiana                                      Foster, LLC                           CLERK
                                                                 Rockport, Indiana                 Indiana Supreme Court
                                                                                                      Court of Appeals
                                                                                                        and Tax Court




                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Richard D. Moseley and Lisa M.                             September 11, 2020
      Moseley,                                                   Court of Appeals Case No.
      Appellants-Defendants,                                     20A-PL-98
                                                                 Appeal from the Spencer Circuit
              v.                                                 Court
                                                                 The Honorable Mark R.
      Trustees of Larkin Baptist                                 McConnell, Judge
      Church and the Larkin Baptist                              Trial Court Cause No.
      Church, an unincorporated                                  74C01-1710-PL-544
      association,
      Appellees-Plaintiffs.



      Najam, Judge.


                                         Statement of the Case
[1]   Richard Moseley and Lisa Moseley appeal the trial court’s order granting

      summary judgment for the Trustees of Larkin Baptist Church and the Larkin

      Baptist Church, an unincorporated association (collectively “the Church”) on
      Court of Appeals of Indiana | Opinion 20A-PL-98 | September 11, 2020                   Page 1 of 12
      the Moseleys’ adverse possession counterclaim in the Church’s action to quiet

      title. The Moseleys present a single issue for our review, namely, whether the

      trial court erred when it entered partial summary judgment in favor of the

      Church. We affirm.


                                  Facts and Procedural History
[2]   In 1991, the Moseleys bought a home in Rockport on a one-acre parcel next to

      the Church. Between 1991 and 2017, Richard regularly mowed and

      maintained a grassy area located along their common boundary line, which

      would later become the subject of a quiet title action by the Church (the

      “disputed area”). Richard would also park different vehicles at various times

      on a small portion of the disputed area.


[3]   In early 2017, the Church commissioned a survey of its property, and the

      survey indicated that the Church owned the disputed area. The Church’s

      pastor and a trustee spoke with Lisa and showed her the location of the

      property line between the two properties. Soon thereafter, Richard installed

      fence posts along the edge of the disputed area. Accordingly, on March 28, the

      Church wrote the Moseleys a letter asking them “to respect the property lines”

      between the properties and to “cease and desist the trespassing” on the

      Church’s property. Appellants’ App. Vol. 2 at 185. A few months later,

      Richard completed the fence along the edge of the disputed area.


[4]   On October 26, 2017, the Church filed a complaint against the Moseleys

      alleging trespass, conversion, and nuisance and seeking to quiet title to the

      Court of Appeals of Indiana | Opinion 20A-PL-98 | September 11, 2020      Page 2 of 12
      disputed area. On October 30, the Moseleys filed a complaint to quiet title and

      for adverse possession. The two actions were then consolidated and the

      Moseleys’ complaint was converted to a counterclaim.


[5]   In a deposition, Richard testified in relevant part as follows:


              Q: You say in your [counterclaim] against the church . . . that
              you have actively and continuously occupied the [disputed area].
              Can you tell me how you have occupied the [disputed area]?

              A: I’ve mowed it; I’ve tended to it; I’ve used it for parking; I’ve
              dr[iven] on it. Everything about that property I have taken care
              of. If there was trash on it, I picked it up. If a tree limb fell on it,
              I cleaned it up.

              Q: Aside from what I’ll describe as the maintenance issues of the
              property, tell me how it’s been physically occupied. You would
              agree it’s not been physically occupied except for some of your
              vehicles at various times.

              A: Physical as in?

              Q: You haven’t built anything on it.

              A: No.

              Q: There’s no structure on it.

              A: No.

              Q: There’s no fence on it. There wasn’t a fence on it prior to
              2017.

              A: Correct.


      Court of Appeals of Indiana | Opinion 20A-PL-98 | September 11, 2020           Page 3 of 12
              Q: So the only use you would’ve had of that, for purposes of
              using land, would be to park some vehicles at various times.

              A: And maintain it; yes.


      Id. at 69-70.


[6]   In October 2018, the Church moved for summary judgment on the Moseleys’

      adverse possession counterclaim. In January 2019, the trial court granted

      summary judgment on the counterclaim in favor of the Church following a

      hearing. In November 2019, the trial court held a bench trial on the Church’s

      complaint. On November 27, the court issued a partial judgment in favor of the

      Church on the trespass and quiet title claims. And on December 16 the court

      issued a final judgment on the remaining claims and awarded the Church

      $1,300 in damages and $18,000 in attorney’s fees. This appeal of the trial

      court’s January 2019 summary judgment order on the Moseleys’ adverse

      possession counterclaim ensued.


                                      Discussion and Decision
[7]   The Moseleys appeal the trial court’s grant of summary judgment in favor of

      the Church on their adverse possession counterclaim. Our standard of review

      in an appeal from summary judgment is clear:


              We review summary judgment de novo, applying the same
              standard as the trial court: “Drawing all reasonable inferences in
              favor of . . . the non-moving parties, summary judgment is
              appropriate ‘if the designated evidentiary matter shows that there
              is no genuine issue as to any material fact and that the moving

      Court of Appeals of Indiana | Opinion 20A-PL-98 | September 11, 2020     Page 4 of 12
              party is entitled to judgment as a matter of law.’” Williams v.
              Tharp, 914 N.E.2d 756, 761 (Ind. 2009) (quoting T.R. 56(C)). “A
              fact is ‘material’ if its resolution would affect the outcome of the
              case, and an issue is ‘genuine’ if a trier of fact is required to
              resolve the parties’ differing accounts of the truth, or if the
              undisputed material facts support conflicting reasonable
              inferences.” Id. (internal citations omitted).

              The initial burden is on the summary-judgment movant to
              “demonstrate [ ] the absence of any genuine issue of fact as to a
              determinative issue,” at which point the burden shifts to the non-
              movant to “come forward with contrary evidence” showing an
              issue for the trier of fact. Id. at 761-62 (internal quotation marks
              and substitution omitted). And “[a]lthough the non-moving
              party has the burden on appeal of persuading us that the grant of
              summary judgment was erroneous, we carefully assess the trial
              court's decision to ensure that he was not improperly denied his
              day in court.” McSwane v. Bloomington Hosp. & Healthcare Sys.,
              916 N.E.2d 906, 909-10 (Ind. 2009) (internal quotation marks
              omitted).


      Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014) (alterations original to

      Hughley).


[8]   Initially, we note that the Church owns the record title to a tract containing 3.5

      acres and the Moseleys own the record title to an adjacent tract containing 1.0

      acre. Both parties employed land surveyors who agreed that the disputed area

      is located within the Church’s legal description and that no part of the disputed

      area is located within the Moseleys’ legal description. The Moseleys’ surveyor

      found no discrepancies in the legal descriptions, that the deeds to the two




      Court of Appeals of Indiana | Opinion 20A-PL-98 | September 11, 2020       Page 5 of 12
       properties are “consistent,” and found the survey of the Church’s surveyor “to

       be correct.” Appellants’ App. Vol. 2 at 65-66.


[9]    The Moseleys abandoned their contention that the disputed area is located

       within their legal description and, thus, their counterclaim to quiet title. In his

       deposition, Richard testified he understood that the legal description in his deed

       does not include the disputed area but that he “always believed that property

       was [his].” Id. at 77. Thus, the Moseleys do not seek to establish ownership of

       the disputed area upon the strength of their own title but entirely by adverse

       possession.


[10]   Under Indiana Trial Rule 56, “[a] trial court’s findings and conclusions offer

       insight into the rationale for the court’s judgment and facilitate appellate review

       but are not binding on this Court.” Denson v. Estate of Dillard, 116 N.E.3d 535,

       539 (Ind. Ct. App. 2018). Here, in its summary judgment order the trial court

       found that:


               The facts most favorable to [the Moseleys] are that the area in
               question is a grassy area and that they performed yard
               maintenance such as cutting grass, and generally cleaning up for
               a period exceeding ten years. They also parked vehicles on the
               property dozens of times between 1991 and 2016.


       Appellants’ App. Vol. 2 at 220. The trial court also found that the different

       vehicles, which the Moseleys parked on numerous occasions, occupied only “a

       small portion” of the disputed area. Id. And the trial court concluded that

       neither the yard maintenance activities nor the periodic or sporadic use of a


       Court of Appeals of Indiana | Opinion 20A-PL-98 | September 11, 2020       Page 6 of 12
       small portion of the disputed area constituted the control required to establish

       adverse possession by clear and convincing evidence as a matter of law. We

       must agree.


[11]   But the Moseleys contend that there are genuine issues of material fact that

       preclude summary judgment for the Church on their adverse possession

       counterclaim. 1 In Fraley v. Minger, our Supreme Court redefined adverse

       possession and held that


               the doctrine of adverse possession entitles a person without title
               to obtain ownership to a parcel of land upon clear and
               convincing proof of control, intent, notice, and duration, as
               follows:

               (1) Control—The claimant must exercise a degree of use and
               control over the parcel that is normal and customary considering
               the characteristics of the land (reflecting the former elements of
               “actual,” and in some ways “exclusive,” possession);

               (2) Intent—The claimant must demonstrate intent to claim full
               ownership of the tract superior to the rights of all others,
               particularly the legal owner (reflecting the former elements of
               “claim of right,” “exclusive,” “hostile,” and “adverse”);

               (3) Notice—The claimant’s actions with respect to the land must
               be sufficient to give actual or constructive notice to the legal
               owner of the claimant’s intent and exclusive control (reflecting




       1
         The Moseleys do not appeal from the trial court’s judgment on the Church’s complaint. Rather, they
       appeal only the entry of partial summary judgment for the Church following the court’s entry of final
       judgment.

       Court of Appeals of Indiana | Opinion 20A-PL-98 | September 11, 2020                           Page 7 of 12
               the former “visible,” “open,” “notorious,” and in some ways the
               “hostile,” elements); and,

               (4) Duration—the claimant must satisfy each of these elements
               continuously for the required period of time (reflecting the former
               “continuous” element).


       829 N.E.2d 476, 486 (Ind. 2005). These elements must be satisfied for a period

       of ten years. Hoose v. Doody, 886 N.E.2d 83, 92 (Ind. Ct. App. 2008), trans.

       denied; Ind. Code § 34-11-2-11 (2020). In addition, Indiana Code Section 32-21-

       7-1 provides that


               possession of the real property is not adverse to the owner in a
               manner as to establish title to the real property unless the adverse
               possessor pays all taxes and special assessments that the adverse
               possessor reasonably believes in good faith to be due on the real
               property during the period the adverse possessor claims to have
               adversely possessed the real property.


[12]   Here, in its motion for summary judgment on the Moseleys’ counterclaim for

       adverse possession, the Church designated evidence showing that it has owned

       the disputed area since 1973 and that it has mowed the disputed area and used

       it for recreational activities since at least 1991. The Church also designated

       evidence that, while Richard “occasionally parked vehicles” on the disputed

       area, he did not park vehicles there “continuously for any length of time.” Id. at

       107. As the summary judgment movant, the Church was required to negate at

       least one element of the Moseleys’ adverse possession counterclaim. The

       Moseleys do not dispute on appeal that the Church satisfied this initial burden.



       Court of Appeals of Indiana | Opinion 20A-PL-98 | September 11, 2020       Page 8 of 12
       Accordingly, the burden shifted to the Moseleys to present contrary evidence

       showing an issue for the trier of fact. See Hughley, 15 N.E.3d at 1003.


[13]   On appeal, the Moseleys assert that, in opposition to summary judgment, they

       designated evidence to satisfy each of the elements of adverse possession. The

       Moseleys designated evidence that: in 1991, survey stakes were present

       indicating that the disputed area was a part of their property; the Church had

       mowed up to the location of the stakes outside of the disputed area; since 1991,

       Richard had mowed and maintained the disputed area regularly; since 1991,

       Richard has, “at various times,” parked vehicles on the disputed area; when the

       Church installed a new septic system, Richard told the installer not to encroach

       on the disputed area; when, in 2016, the Church mowed the disputed area

       twice, Richard told the person mowing to stop mowing the disputed area;

       Richard reasonably believed that his property tax payments included the

       disputed area; and a local resident who knew the Moseleys had seen vehicles

       belonging to Richard parked on the disputed area “many times” over fifteen

       years. Appellants’ App. Vol. 2 at 141, 215. While this evidence may tend to

       show Richard’s subjective belief or intent, the only designated evidence

       showing actual use of the disputed area is that Richard mowed and maintained

       the area and parked different vehicles on a small portion of the area “at various

       times” since 1991. Id. at 141. Such occasional use is not equivalent to actual

       control.


[14]   Our Supreme Court has held that, “while maintenance activities in a residential

       area are a factor in a property dispute, standing alone, they are not sufficient to

       Court of Appeals of Indiana | Opinion 20A-PL-98 | September 11, 2020      Page 9 of 12
       support a divesture of property based upon adverse possession.” McCarty v.

       Sheets, 423 N.E.2d 297, 300-01 (Ind. 1981). And the Court has also held that

       “plowing, grading, seeding, mowing, fertilizing, planting a small tree and

       placing a water meter on [disputed] property are not enough to establish

       adverse possession.” Beaver v. Vandall, 547 N.E.2d 802, 803-04 (Ind. 1989). In

       Beaver, the Court noted that “no fence was ever built or maintained on the

       disputed property, no permanent structures were erected on said land, [and] no

       temporary structure existed on said land for the required ten years. . . .” Id. at

       804. Here, given that the Moseleys’ use of the disputed area included no

       structures, either permanent or temporary, for a ten-year period and consisted

       only of yard maintenance and the intermittent parking of different vehicles,

       their designated evidence is insufficient to create a genuine issue of material

       fact.


[15]   Still, the Moseleys contend that their designated evidence is distinguishable

       from the evidence in McCarty and Beaver because “the pattern of mowing was

       visibly different” and Richard “parked various vehicles in the disputed area at

       various times . . . [and] for a considerable amount of time.” Appellants’ Br. at

       14, 16. The Moseleys maintain that their occupation of the disputed area is

       analogous to that in Celebration Worship Center, Inc. v. Tucker, 35 N.E.3d 251

       (Ind. 2015). In Celebration Worship Center, homeowners who lived next door to

       a church had used and maintained a gravel driveway near the property line for

       approximately thirty years. The mother of one of the homeowners testified as

       follows:

       Court of Appeals of Indiana | Opinion 20A-PL-98 | September 11, 2020      Page 10 of 12
               During my ownership of the Real Estate and my use of the gravel
               drive, I controlled the activities thereon, and even paid for maintenance
               of the gravel driveway, including purchase of gravel and spreading of the
               same on the gravel drive, and I continuously maintained my yard
               over to the gravel, and at no time did the church neighbor cut the
               grass or do any other maintenance to what was my yard and
               what is now claimed to be the yard of my daughter.


       Id. at 256 (emphasis added). And our Supreme Court observed that there was

       “no evidence countering [that] sworn testimony that she, ‘along with other

       members of [her] family, continuously used, controlled and occupied the Real

       Estate’ for over thirty years.” Id. at 257.


[16]   The Moseleys’ reliance on Celebration Worship Center is unpersuasive. The

       Moseleys did not maintain any structure or any improvement akin to a gravel

       driveway within the disputed area, and they do not cite any authority that a

       different “pattern of mowing” would establish possession of the area.

       Appellants’ Br. at 14. This Court has held that “periodic or sporadic acts of

       ownership are not sufficient to constitute adverse possession.” Thompson v.

       Leeper, 698 N.E.2d 395, 398 (Ind. Ct. App. 1998). Adverse possession cases are

       fact-sensitive and must be decided on an individual basis. Id. There is a

       substantial and material difference between the occasional, periodic, and

       intermittent use here and the continuous use, control, and occupancy described

       by our Supreme Court in Celebration Worship Center.


[17]   The Church designated evidence in support of summary judgment sufficient to

       negate the control element of the Moseleys’ adverse possession counterclaim.


       Court of Appeals of Indiana | Opinion 20A-PL-98 | September 11, 2020          Page 11 of 12
       In response, the Moseleys did not designate evidence sufficient to create a

       genuine issue of material fact. Accordingly, we hold that the trial court did not

       err when it entered summary judgment for the Church on the Moseleys’ adverse

       possession counterclaim.


[18]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 20A-PL-98 | September 11, 2020   Page 12 of 12